Per Curiam.

The facts alleged in the complaint do not constitute either a gift of shares of stock by plaintiff to her sons or an agreement pursuant to which a trust was created. They do, however, show that a trust ivas established without a reservation of the power of revocation. No facts are alleged authorizing rescission of the trust.
The order denying the motion to dismiss the complaint should be reversed, with $20 costs and disbursements to the appellant, and the motion to dismiss the complaint granted.
Martin, P. J., Townley, Callahan, Wasservogel and Peck, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion granted.